United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3305
                                   ___________

Kasper Lamar Dobbs,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
U.S. Marshals,                          *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: July 21, 2005
                                Filed: July 29, 2005
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Kasper Dobbs appeals the district court’s1 dismissal of his Federal Tort Claims
Act complaint, without prejudice, for lack of subject matter jurisdiction. Having
reviewed the record de novo, see Appley Bros. v. United States, 7 F.3d 720, 722 (8th
Cir. 1993), we conclude dismissal was proper given the unrefuted evidence of
Dobbs’s failure to exhaust administrative remedies, see Bellecourt v. United States,
994 F.2d 427, 430 (8th Cir. 1993), cert. denied, 510 U.S. 1109 (1994). Accordingly,
we affirm. See 8th Cir. R. 47B. We deny all pending motions.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.